Citation Nr: 1226553	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-44 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of an in-service left eye injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to February 1980 and from November 1981 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at the RO in June 2012.  A transcript of the hearing is of record.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.  It was specifically indicated that additional evidence was accompanied with a waiver of RO jurisdiction.  As additional records were not received, the Board will proceed with appellate review of this matter.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The issues of entitlement to service connection for bilateral knee disorder, a leg disorder, and pes planus as well as whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral ankle disorder have been raised by the record in the November 2009 substantive appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

A diagnosis of a disability of the left eye has not been established at any point during the appeal period.


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the service connection issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify has been more than satisfied.  Here, the Veteran filed his service connection claim for an eye injury in June 2007.  He was notified by the RO via a letter dated in July 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2008.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained available service treatment records, service personnel records, and VA treatment records.  Requests for records from the Social Security Administration did not yield any records.  In July 2009, the Veteran clarified that SSA benefits were requested when he was a child and no medical evidence was submitted.  The Veteran submitted multiple written statements discussing his contentions and copies of service records.  

Available service treatment records were received in July 2007.  However, the mailed documents only contained records from his second period of active service from November 1981 to April 1983.  The Board is cognizant that a copy of the Veteran's service treatment records from his first period of active duty from September 1979 to February 1980 in the United States Marine Corps Reserve (USMCR) has not been associated with the claims file. VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); 38 C.F.R. § 3.159(e) (2011).

However, the Board has also considered the Veteran's statements concerning his in-service eye injury during this period of active duty as well as submitted photographs showing the Veteran's left eye in a bandage during service.  In giving due consideration to the places, types, and circumstances of his service, in-service incurrence of an eye injury has been conceded under 38 U.S.C.A. § 1154(a).  As such, the Board sees no benefit in delaying the resolution of the Veteran's appeal in order to obtain records showing an in-service injury when it has already conceded that the Veteran incurred a left eye injury in 1979 during his first period of service.  In addition, the Veteran specifically indicated during his June 2012 hearing that he had not sought treatment at any other time during service for his claimed eye disorder.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

During his June 2012 hearing, the Veteran indicated that he visited an optometrist for eye treatment, receiving a prescription for glasses and being told that he his left eye vision was decreased.  The Board emphasizes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was given notice of the importance of submitting evidence showing a current diagnosis of a left eye disorder as well as a causal relationship between the claimed left eye disorder and his in-service injury.  See Veteran's statement dated July 2007.  He has expressed his understanding by indicating on multiple occasions that he would submit private treatment records to VA and by asking for the record to be held open for 30 days.  Hearing Transcript (T.) at 2.  The Veteran has an obligation to assist in the adjudication of his claim.  He cannot remain passive when he has relevant information.

Additionally, in June 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the June 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  See T. at p. 2.  The hearing also focused on the elements necessary to substantiate the Veteran's service connection claim.  He was specifically advised of the need to provide evidence of a causal relationship between a current left eye disorder and asserted in-service injury.  T. at p. 2 and 7.  The record was even left open for 30 days to permit him the opportunity to submit such evidence.  T. at p. 2.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted.

The Board acknowledges that a VA medical examination was not provided with regard to the issue of entitlement to service connection for a left eye disorder, nor was any VA medical opinion obtained to determine the nature and etiology of his eye complaints.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

The Board concludes an examination is not needed in this case.  Crucially, as will be discussed below, the Veteran has not submitted any competent and credible evidence of a current disability of the left eye for which service connection may be awarded.  Of significant import, the Veteran's statements concerning the nature and etiology of his claimed left eye disorder are found to lack competency and probative value.  Such evidence is therefore insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to section 5103A(d), to provide an appellant with a medical nexus opinion.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "reflect[ed] that he suffered an event, injury[,] or disease in service that may be associated with [his] symptoms").

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

For purposes of entitlement to benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2011); Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he currently suffers from a left eye disorder as a result of an eye burn/injury during his active military service. 

A November 1981 service entrance examination showed normal clinical evaluation of the eyes with 20/20 distant vision in the left eye and 20/25 distance vision in the right eye.  In a November 1981 Report of Medical History, the Veteran complained of eye trouble and the examiner noted that he suffered from allergies.  An April 1983 service discharge examination showed normal clinical evaluation of the eyes and 20/20 distant vision in each eye.  In an April 1983 Report of Medical History, the Veteran indicated that he did not know if he had eye trouble and the examiner noted that he had worn glasses for awhile.

The Veteran submitted copies of photographs that he asserts were taken during boot camp.  He specifically indicated that one of the photographs shows him after his asserted in-service eye injury with a bandage over his left eye.  Another photograph was of a fellow serviceman who the Veteran asserted witnessed his in-service eye injury and would be willing to write a testimonial letter. 

In his May 2009 notice of disagreement, the Veteran disagreed with the denial of his claim for entitlement to service for a left eye injury.  He indicated that that he had an examination scheduled during that month and would forward the results to VA upon receipt. 

During his June 2012 hearing, the Veteran asserted that he suffered an in-service eye injury during an altercation in a kitchen while in boot camp in October 1979.  He indicated that hot water hit him directly in his eye and took the skin right off his eye when he reactively closed it.  It was reported that he was treated in sick bay with medication as well as a patch placed over his left eye for a few weeks.  He also discussed that he received eye glasses at some point during service.  The Veteran detailed that he started have quivering and shaking in the left eye in the last seven or eight years.  He commented that he went to an optician for treatment and was told he had decreased vision in his left eye and given glasses.  He asserted that he remembered being told his vision was 20/30 in the left eye.  

While the Board has conceded incurrence of an in-service left eye injury, evidence of record does not demonstrate that the injury resulted in a chronic disability of the left eye or that the Veteran has any currently diagnosed disorder of the left eye.  There is simply no evidence establishing a separate and distinct disability of the left eye since he filed his claim for entitlement to service connection in June 2007.  The Board is well aware of the fact that the Veteran has complained of quivering and decreased vision in the left eye.  The Board emphasizes that the simple assertion of symptoms (such as pain or decreased vision) alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Indeed, the record was held open for the express purpose of the giving the Veteran an opportunity to submit evidence of a diagnosed left eye disorder causally related to his asserted in-service left eye injury.  He has yet to provide such evidence.

As the Board has determined there is no probative medical evidence establishing a current diagnosis of any left eye disorder, a discussion as to whether a causal relationship exists between events in service and the claimed left eye disorder is not necessary.  Consequently, the Board finds that entitlement to service connection for a left eye disorder is not warranted.

Evidence of record also includes statements from the Veteran asserting a present left eye disorder and a causal connection between his claimed left eye disorder and events in service.  

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

The Veteran is competent and credible to describe his current manifestations of his claimed left eye disorder (quivering and decreased vision) because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, to the extent that the Veteran has contended that he has a current left eye disorder and that that disorder is causally related to active service, the Board finds such statements to lack competency.  The Veteran does not possess the medical expertise to diagnose a separate and distinct disability of the left eye.  A totality of the evidence also does not show that the Veteran suffers from any current residuals of a left eye disorder.  Thus, his unsubstantiated statements regarding the nature and etiology of his claimed left eye disorder are found to lack competency.

Although the Board is extremely sympathetic to the Veteran's assertions, fully understands his position, and by no means wishes to minimize the sacrifices he made during his periods of honorable service, the claim of entitlement to service connection for residuals of an in-service left eye injury must be denied for the foregoing reasons.  The criteria to establish entitlement to service connection for the claimed disorder has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.



ORDER

Entitlement to service connection for residuals of an in-service left eye injury is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


